Citation Nr: 0701397	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1985 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.  


FINDING OF FACT

Service medical records include a diagnosis of hypertension 
at the veteran's January 1993 separation examination as well 
as recorded elevated blood pressure readings throughout his 
period of active duty; the veteran's VA treating physician 
relates his current hypertension to the hypertension 
diagnosed at the 1993 separation examination.


CONCLUSION OF LAW

Service connection for hypertension is established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran seeks service connection for 
hypertension.  The veteran's service medical records reveal 
elevated blood pressure readings as early as October 1984 and 
as recently as January 1993.  At his January 1993 separation 
examination, the veteran was diagnosed as having 
hypertension.  The veteran was afforded a VA hypertension 
examination in February 2004, in which the examiner opined 
that 1992 and 1993 diastolic readings averaging between 80 
and 90 with a single isolated reading of 94 and systolic 
readings ranging from 116 to 146 with an average of 130 make 
it difficult to conclude that the veteran suffered from 
hypertension in service.  Rather, the examiner concluded that 
the veteran's blood pressure was labile during his active 
service because of his obesity, which has progressed 
significantly since active service and has contributed to his 
current sustained hypertension.  At this point, it should be 
noted that a review of the service medical records reveals 
several blood pressure reading with diastolic pressures of 90 
or more including a 94 reported on separation examination, 98 
in November 1992, and diastolic readings of 100 or more on at 
least four occasions in 1990.  Given the examiners failure to 
comment on those readings, his opinion is not considered 
dispositive.

In September 2004 and August 2006, the veteran's treating 
physician at the VA Medical Center in San Diego, California 
submitted a letter on the veteran's behalf indicating that he 
had been treating the veteran for his hypertension and the 
medical problems associated with his hypertension since 2000.  
This physician noted that the veteran developed hypertension 
while on active duty and that the veteran's service medical 
records have documentation of elevated blood pressure and 
hypertension.  The treating physician related the veteran's 
current diagnoses of hypertension to the diagnoses rendered 
at the August 1993 separation examination.

With consideration that the veteran's treating physician 
relates the veteran's current hypertension to his diagnosis 
of hypertension at separation in August 1993, and the 
veteran's elevated blood pressure readings throughout his 
period of service, the evidence is in equipoise with respect 
to whether the current hypertension was incurred during 
service.  In resolving all doubt in the veteran's favor, the 
Board concludes that the veteran's hypertension was incurred 
during his active service.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.    



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  However, in the event any 
defect in notice or assistance is found, the Board emphasizes 
that the disposition of the appeal is wholly favorable to the 
appellant and that therefore any such defect does not result 
in any prejudice.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
   

ORDER

Service connection for hypertension is granted.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


